DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed 4/5/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Specifically, copies of Cite. Nos. 68, 69, and 107 were not found as part of Applicant’s submission, and they also do not appear to be of record in the parent case.
Additionally, Cite Nos. 55-66 have been lined through as no copies was provided. These documents are identified only by reference to U.S. application serial number. 
For each cited pending unpublished U.S. application, a legible copy is needed of the application specification including the claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion. See MPEP § 609. Alternatively, if the cited U.S. applications are published, Applicant could instead 
However, a citation by U.S. application serial number only, without a copy of the information, does not make clear what information is being considered by the Office. The content of a file wrapper may change over time.
Cite 73 has been lined through as a duplicate of Cite 74.
Cite 77 has been lined through as a duplicate of Cite 76.
Cite 84 has been lined through as a duplicate of Cite 83.
Cite 86 has been lined through as a duplicate of Cite 85.
Cite 87 has been lined through to avoid duplicate citation on the face of any issuing patent. The document is already of record (see PTO-892 mailed 12/15/2020).

Specification
The amendment filed 4/5/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Applicant in the 4/5/2021 reply has amended the title of the application to:
“METHODS FOR DETERMINING EFFICACY OF TREATMENT FOR REDUCING RISK OF HYPERTENSION AND TREATING A SUBJECT”.
When this title is given its broadest reasonable interpretation, it might suggest a combined method in which one is both determining efficacy and subsequently treating the same subject. As discussed in further detail below in the § 112(a) rejection, support could not found and treating the subject” (preamble), which suggests a combined method in which one is both determining efficacy of a treatment and then further treating the same individual subject.
The specification does describe methods of determining efficacy of treatments as part of clinical trials. The specification, in other embodiments, suggests that ST2 levels could be used to select a treatment for a subject. However, support could not be found for methods involving the same subject, where one is doing both of these. It is not clear that the two embodiments would be concomitantly performed on the same subject.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claim 24 was amended in the reply of 4/5/2021 as follows:
The examiner was unable to find support for the added limitations of “further administering the anti-hypertensive drug to the subject” after identifying the anti-hypertensive drug as being effective for reducing the risk of developing hypertension, or “administering a different anti-hypertensive drug to the subject” after identifying the anti-hypertensive drug as not being effective for reducing the risk of developing hypertension in the subject. 
The examiner was also unable to find support for a method for both “determining the efficacy of a treatment…and treating the subject” (preamble), which suggests a combined method in which one is both determining efficacy of a treatment and then further treating that same individual subject.
Applicant states that no new matter has been added, and indicates support at page 28, line 28 to page 21, line 18. There is not a page 28 of the application. Possibly, Applicant means page 19, line 28 to page 21, line 18. However, the examiner was unable to find support in the application for the above limitations.
The specification at paragraph bridging pages 19-20 discusses methods for indicating whether a subject should be included in a clinical study of a treatment for reducing the risk of developing hypertension. 
The specification here mentions “continued therapy” as being one factor used to indicate that a subject should be included in a clinical study. However, this is referring to the subject already having received continued therapy. This is not the same as what is claimed in “further 
Although the specification conveys determining ST2 levels in a subject who has received “continued therapy” which could be anti-hypertensive therapy, for the purpose of determining whether the subject should be included in a clinical study of a treatment for reducing the risk of developing hypertension, there is no suggestion to “further administer[]” the same anti-hypertensive drug that the subject has already received as “continued therapy”, as opposed to administering the treatment for which the clinical study is designed to assess. 
Moreover, support could not be found for “administering a different anti-hypertensive drug to the subject”. There is no disclosure found relating to switching to a different drug.
Since the disclosed subject matter is talking about a clinical study of a treatment for reducing the risk of developing hypertension, one skilled in the art would not view this as a disclosure of switching to a different anti-hypertensive drug, since clinical trials are often narrowly defined to study a specific drug under specific conditions.
Furthermore, since the subjects on whom the method is being performed are being evaluated for a treatment “for reducing the risk of developing hypertension”, such subjects thus do not presently have hypertension (as made explicit in claim 36, for example). Thus, one of ordinary skill in the art would not envision administering a different anti-hypertensive drug to a subject who does not actually have hypertension. 
While the specification does suggest that treatments for reducing the risk of hypertension might be done in the context of a clinical study, there is no explicit suggestion to administer  

A description adequate to satisfy 35 U.S.C. § 112, first paragraph, "must 'clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.' In other words, the test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed
subject matter as of the filing date." Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc) (citation omitted, alteration in original). "[W]hile the description requirement does not demand any particular form of disclosure, or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement." Id. at 1352.
In this case, the disclosure of administering a treatment for reducing the risk of developing hypertension as part of a clinical study does not support the added steps of “further administer[] the anti-hypertensive drug to the subject” or “administering a different anti-hypertensive drug to the subject”.
While it perhaps might have been obvious to of “further administer[] the anti-hypertensive drug to the subject”, perhaps in the event that the clinical trial yielded positive results and the particular treatment studied in the clinical trial was subsequently approved for public use, such a step is not suggested in the application as filed.
Similarly, while it perhaps might have been obvious to “administer a different anti-hypertensive drug to the subject”, for example if the subject were to be enrolled in a different 
Lastly, support could not found for a method for both “determining the efficacy of a treatment…and treating the subject” (preamble), which suggests a combined method in which one is both determining efficacy of a treatment and then further treating that same individual subject.
As noted, the specification does describe determining efficacy of treatments as part of clinical trials. The specification, in other embodiments, suggests that ST2 levels could be used to select a treatment for a subject. 
However, there is no suggestion that the clinical trial subjects would then also be treated (e.g., ongoing treatment outside of the clinical study). A clinical trial participant who is helping to determine efficacy of a drug under study would not necessarily subsequently undergo treatment.
Thus, support is not seen for a method for both “determining the efficacy of a treatment…and treating the subject” (preamble), performed on the same individual subject.
Administering a clinical trial treatment for the purpose of study would be a different context than actually treating a subject in need.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 recites the limitation "the anti-hypertensive drug" in line 1. There is insufficient antecedent basis for this limitation in the claim. Claim 24 refers to an anti-hypertensive drug in (b) and (d) but also to “a different anti-hypertensive drug” at the conclusion of (d). As a result, the scope of claim 38 is unclear as it is not clear if “the anti-hypertensive drug” is referring back to the administered drug of (b), or to the different anti-hypertensive drug administered in (d), or to both of these.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 24-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature/ natural phenomenon and to abstract ideas without significantly more without significantly more. The claim(s) recite(s) “determining the efficacy of a treatment”, “identifying the anti-hypertensive drug as being [effective or not effective] for reducing the risk of developing hypertension when the subject has [a decreased or no substantial change or an elevated] level of soluble ST2 as compared to the first level of soluble ST2” (claim 24, and similar recitation in claims 27 and 29) and “selecting” a treatment (claims 28 and 35). These judicial exceptions are not integrated into a practical application because there is no practical application recited in the claims. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim do not go beyond well-understood, routine and conventional activity.

Step 2A Prong One
The claimed steps of “identifying” an anti-hypertensive drug as being effective or ineffective for reducing risk of hypertension (claims 24, 27, 29) and of “selecting” a treatment (claims 28 and 35) are judicial exceptions, namely abstract ideas, and specifically abstract mental processes. In particular, “identifying” and “selecting” reads on mental processes that may be performed solely in the human mind, such as a doctor making an observation, evaluation, judgment or opinion. The claims, under their broadest reasonable interpretation, cover comparison of marker levels to reference levels which occurs solely within the human mind, or by a human using pen and paper. 
Additionally, the recitation that the drug is identified based on a level taken at a second time point as compared to a level taken at a first time point also constitutes abstract mental processes.   
Comparing information regarding a sample to a control or reference data (in this case, comparing a numerical levels to a reference) represents abstract ideas. Similar concepts involving comparing information regarding a sample or test subject to a control or target data have been held to be an "abstract mental process", as in University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014) which involved "comparing BRCA sequences and determining the existence of alterations", the collecting and comparing of known information in Classen, the comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC. 

The natural relationship to which the claims are directed (i.e., the relation between levels of soluble ST2 and the risk of developing hypertension/ efficacy of a drug for reducing such risk) is a judicial exception (law of nature/ natural phenomenon) as it exists in principle apart from any human action. The naturally occurring correlation between levels of sST2 and altered risk of hypertension is a judicial exception because while it may take human action to trigger a manifestation of response to a drug, the relation itself exists in principle apart from any human action.
The instant claims are similar to those in Mayo as they involve a "relation itself [which] exists in principle apart from any human action" (id. at 77), namely the relationship between the naturally occurring levels of soluble ST2 and risk of hypertension. The correlation is a judicial exception, as it exists in principle apart from any human action; the correlation itself cannot form the basis for eligibility. 
Similar concepts have been held by the courts to constitute laws of nature/ natural phenomena, as in the identification of a correlation between the presence of a marker in a bodily sample (such as blood or plasma) and cardiovascular disease risk in Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017); see also Univ. of Utah Research Found. v. Ambry Genetics Corp., 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) and In re Grams, 888 F.2d 835, 12 U.S.P.Q.2d 1824 (Fed. Cir. Mayo, the Supreme Court found that a claim was directed to a natural law, where the claim required administering a drug and determining the levels of a metabolite following administration, where the level of metabolite was indicative of a need to increase or decrease the dosage of the drug. See Mayo Collaborative Services v. Prometheus Labs., Inc., 566 U.S. 66, 74 (2012). 
Step 2A Prong Two
The judicial exception(s) is not integrated into a practical application because there is no practical application recited in the claim. Steps corresponding to mental activity, which could be performed in a practitioner’s head, are insufficient to constitute a practical application. As discussed above, steps of “identifying” a drug as being effective or ineffective, or “selecting” treatment, do not require any wet steps or physical activity to be performed, and would read on abstract mental processes. Such steps are a judicial exception and not a practical application thereof.
In addition to the judicial exceptions noted above, claim 24 also requires steps (a)-(c) of determining levels of soluble ST2 before and after administering an anti-hypertensive drug. Furthermore, step (d) now recites “further administering the anti-hypertensive drug to the subject” or “administering a different anti-hypertensive drug to the subject”. 
With respect to the “administering” steps of (d), although these limitations indicate that an “anti-hypertensive drug” treatment is administered, this does not provide any information as to what the treatment is, but instead covers any possible drug treatment that a doctor decides to administer to the patient. Thus, the “administering” steps of claim 24 fail to meaningfully limit the claims because they do not require any particular application of the judicial exception, and is at best the equivalent of merely adding the words “apply it” to the judicial exception.
Vanda and Natural Alternatives, the present claims do not specify any particular result to be obtained, any compound to be administered to achieve a claimed result, or any specific dosage of a specific compound. Rather, the generic treating steps of claim 24 do not limit the claims to a particular application; instead, the effect of the treatment limitations “is simply to tell doctors to apply the law somehow when treating their patients.” Mayo, 566 U.S. at 81-82.
As a result, the claimed treatment step does not amount to more than an instruction to “apply” the exception in a generic way. For all of these reasons, the treatment step does not integrate the abstract idea(s) into a practical application.
Although claim 38 recites broad classes of anti-hypertensive drugs, it is unclear how these limit claim 24 (see § 112(b) rejection above). When taken together with the alternative recitations in claim 24 (d) (“or”), it is not clear if the claims actually require a more specific class of drugs for all embodiments, or only for some embodiments. 
Moreover, “further administering” in (d) is not clearly a practical application of the judicial exception, since this conveys merely continuing the same course of action, and so is not clearly doing anything differently based on the results of the assay. Administration of a different anti-hypertensive drug to the subject is only recited as an alternative, and is not clearly required. For all of these reasons, the claims are given their broadest reasonable interpretation, they do not clearly require any particular practical application.
Steps (a)-(c) are insufficient to integrate the judicial exception(s) because the purpose is merely to obtain data. This does not go beyond insignificant presolution activity, i.e., a mere data gathering step necessary to use the correlation, similar to the fact pattern in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) and Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015). Data Mayo (concluding that additional element of measuring metabolites of a drug administered to a patient was extra-solution activity); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (holding that mere data gathering is insufficient to confer patent eligibility). 
Furthermore, steps (a) and (c) of “determining” levels are not clearly non-abstract (this could read on simply reading numbers off a chart), are recited at a high level of generality (any method of determining would be encompassed) and are not tied, for example, to any particular machine or apparatus. 
Although step (b) of claim 24 also involves administration of a drug, the treatment limitation in this case is merely extra-solution activity and does not impose meaningful limits on the judicial exception. While step (b) administers an anti-hypertensive drug to the subject, this administration is performed in order to gather data for the mental analysis step, and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application.
For all of these reasons, the claims lack subsequent steps that would practically apply the method depending on the results of the method, i.e. process steps that integrate the judicial exception into the method and assure that it is applied in some practical manner. 
Step 2B - WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
As discussed above, in addition to the judicial exception, claim 24 also recite steps (a)-(c) of determining levels of soluble ST2 before and after administering an anti-hypertensive drug. Step (d) recites “further administering the anti-hypertensive drug” or “administering a different anti-hypertensive drug”.

Lee (U.S. 2004/0048286 A1) teaches measuring soluble ST2 in blood before and after administering of amlodipine, which is an anti-hypertensive drug ([0263], see also [0271]-[0272] and [0274]-[0275]. Lee teach that ST2 was assayed before therapy and twice more during the study [0263], with amlodipine being administered daily [0271], thus reading on “further administering” the drug when this terminology is given its broadest reasonable interpretation.
Levy (U.S. 2013/0157290 A1) teaches monitoring the efficacy of treatment by monitoring sST2 expression during treatment of cardiovascular disease [0020], where such treatment may be with anti-hypertensive drugs such as ACE inhibitors or beta-blockers [0078]. Note also [0051]-[0052] explicitly teaching biological samples.
Snider (U.S. 2007/0248981 A1) measured circulating (soluble) ST2 levels over time in subjects under treatment with anti-hypertensive drugs including beta blockers or angiotensin converting enzyme inhibitors (see especially Table 3, [0165], [0198], Fig. 8; and also at [0032]), which reads on the instantly recited steps of measuring before and after administering anti-hypertensive drugs (since such drugs would be administered at multiple points over time). There is also no manipulative difference apparent in “further administering” vs. the continued administration of drugs.
Similarly, Boisot et al. (“Serial Sampling of ST2 Predicts 90-Day Mortality Following
Destabilized Heart Failure” Journal of Cardiac Failure Vol. 14 No. 9 2008, pages 732-738) teach serial sampling of ST2 in patients participating in the VA Effect of Therapy Study (title, abstract, serial measurement of ST2 in patients under treatment with anti-hypertensive drugs, necessarily measured before and after administering anti-hypertensive drugs, also encompassing “further administering”.
	In view of the above evidence, it was well-understand, routine and conventional to determine levels of soluble ST2, including at multiple time points and including before and after administration of anti-hypertensive drugs, as well as “further administering” as claimed in steps (a)-(d) of claim 24.
Furthermore, as discussed with respect to Step 2A Prong Two, while claim 24 recites “further administering” or “administering a different anti-hypertensive drug”, in this case the treatment, being broadly any “anti-hypertensive drug”, does not require any particular application of the judicial exception and is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept.
The additional steps also fail to effect a transformation or reduction of a particular article into a different state or thing; nor do they involve the use of a particular machine.
For all of these reasons, the claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception(s).

Response to Arguments
Applicant's arguments filed 4/5/2021 have been fully considered but they are not persuasive. 
Regarding the objection to the specification, the prior objection regarding the title not being descriptive is withdrawn. However, see new grounds of rejection as above. Applicant could remedy by using the title suggested by the Office (see Non-Final rejection mailed 12/15/2020 at item 6).
With respect to the § 101 rejection, Applicant argues that the claims as currently amended are patent eligible because the added steps of further administering the anti-hypertensive drug or administering a different anti-hypertensive drug add significantly more. Applicant references the Vanda Memorandum.
This is not persuasive because administering a generic anti-hypertensive drug as claimed is not does not constitute a sufficient practical application.
The level of generality in the instant claims stands in contrast to the treatment claims found patent-eligible in Vanda Pharm. Inc. v. West-Ward Pharm. Int’l Ltd., 887 F.3d 1117 (Fed. Cir. 2018) and Natural Alternatives Int’l v. Creative Compounds LLC, 2017 WL 1216226 (Fed. Cir. Mar. 15, 2019). The claims at issue in Vanda recited administering a specific drug (iloperidone) at specific dosage ranges based on a patient’s genotype. Vanda, 887 F.3d at 1135. Accordingly, the court found that although the inventors recognized the relationships between iloperidone, a patient’s genotype, and QTc prolongation, what they claimed is “an application of that relationship,” i.e., “‘a new way of using an existing drug’ that is safer for patients because it reduces the risk of QTc prolongation.” Id. (quoting Mayo, 566 U.S. at 87). The Federal Circuit characterized the Vanda claims as being directed to “a specific method of treatment for specific Natural Alternatives “contain specific elements that clearly establish they are doing more than simply reciting a natural law,” such as specifying a patient population, particular results to be obtained, specific compounds to be administered to achieve the claimed results, and dosages via an “effective” limitation. Natural Alternatives, 4-5.
In contrast to the claims in Vanda and Natural Alternatives, the present claims do not specify any particular result to be obtained, any compound to be administered to achieve a claimed result, or any specific dosage of a specific compound. Rather, the generic treating steps of claim 24 do not limit the claims to a particular application; instead, the effect of the treatment limitations “is simply to tell doctors to apply the law somehow when treating their patients.” Mayo, 566 U.S. at 81-82.
As a result, the claimed treatment step does not amount to more than an instruction to “apply” the exception in a generic way. For all of these reasons, the treatment step does not integrate the abstract idea(s) into a practical application.
Applicant further argues that the combination of ordered, specific steps adds amounts to significantly more than the exception. However, Applicant merely reprints the text of claim 24 but does not include specific reasoning and has not addressed the cited evidence as analyzed in the rejection. It is maintained as above that the additional elements of the claim are insufficient to add significantly more.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine Foster whose telephone number is (571) 272-8786.  The examiner can normally be reached M-F, 7-3 Eastern Standard Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi, can be reached at (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/CHRISTINE FOSTER/            Primary Examiner, Art Unit 1699